DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 04/15/2022 entered by Request for Continued Examination (RCE) of 06/15/2022 following the Final Rejection of 02/15/2022. Claims 1-2 and 4-12 were amended; claim 16 is newly added. Claims 1-2 and 4-16 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/15/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of 02/15/2022 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/15/2022, with respect to the rejection(s) of claim(s) under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In regards to the instant claims, claim 9 recites the phrase “an attachment means” which contains the word “means”. The corresponding structure for this limitation is a “screw” as described at the top of page 8 of the instant specification. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a common attachment device” in claim 10. The word “device” being a generic placeholder, and the word “attachment” being the functional language; no structural modifiers for the generic placeholder being present. The corresponding structure for this limitation found in the instant specification, see lines 6-7 on page 8, is “a common screw”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recites the limitation "the conductive block".  There is insufficient antecedent basis for this limitation in the claim. The conductive block is introduced in claim 6, but claims 8 and 9 depend only from claim 1.
Claim 10 is also rejected under 35 USC § 112(b) due to its dependence upon claim 9. Note: claim 10 also recites the limitation “the conductive block”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 8, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2016/0090968, herein referenced as Hansen, in view of WO2018019350A1, herein referenced as Jensen.
Regarding Claim 1, Hansen recites a blade for a wind turbine (blade 10 for wind turbine 2 fig. 1) comprising:
	at least one blade component (see blade shell in fig. 2), wherein at least one section of the blade component (root region 30 fig. 2) facing the blade tip (see blade tip 14 fig. 5; radially outer end of root region 30 adjacent 32 is shown to be facing the blade tip in fig. 2) is a carbon fiber reinforced blade element (“wind turbine blades are generally formed from fibre-reinforced plastics materials, e.g. glass fibres and/or carbon fibres” para. 71; this would mean that the root region 30 of the blade in fig. 2 is carbon reinforced, see also para. 8), and 
	a lightning protection arrangement (see arrangement in fig. 6) with a discharging conductor (internal lightning down-conductor 70 fig. 6) extending along the blade (10 fig. 5) to discharge an electric current caused by a lightning striking into the blade (“The conductive element 76 is connected to the lightning down-conductor 70, such that a lightning strike on the conductive band 76 will be conducted to ground” para. 74), wherein the lightning protection arrangement includes:
	at least one, electrically conductive, elongated and flat lightning receptor (conductive band 76 fig. 6) which is electrically connected with the discharging conductor (70 fig. 6), wherein the at least one elongated and flat lightning receptor (76 fig. 6) is arranged at or near the outer surface of the blade (“The conductive band 76 is arranged around the periphery of the wind turbine blade 10” para. 75) and located between the carbon fiber reinforced element (root region 30 of blade in fig. 2) and the blade tip (tip end 14 fig. 5), spaced apart from the carbon fiber reinforced blade element to prevent flash-over (the root region 30 and the conductive bands 76 are shown to be spaced apart sufficiently from each other in fig. 2), and 
	at least one electrically conductive lightning conductor (see lightning receptor 72 provided at the tip end 14 of the blade 10 in fig. 5), wherein the at least one electrically conductive lightning conductor (receptor 72 fig. 5) is located at or near the blade tip (see receptor 72 at tip 14 in fig. 5) and is electrically connected with the discharging conductor (down conductor 70 fig. 5; “down-conductor 70 is connected to at least one lightning receptor 72 provided at the tip end 14” para. 72).
However, Hansen fails to anticipate at least one electrically conductive lightning conductor protruding from the outer surface of the blade. 
	Hansen and Jensen are analogous art in that both relate to the field of endeavor of wind turbine blades. 
	Jensen teaches of at least one electrically conductive lightning conductor (blade tip module 20 fig. 2; “blade tip module 20 is attachable to the tip end 16 of a main blade portion 11 of the blade 12 and is at least partly of metallic construction so that it is conductive and thus functions as a tip receptor” pg. 6 lines 6-8) protruding from the outer surface of the blade (the lips 45 of the module 20 are shown to overlay the blade surface 51 such that it protrudes from the outer surface 51 of the blade 12 as shown in fig. 5). Jensen teaches that “the nose and tail of the blade tip module are more robust than a thin trailing edge of a tip receptor that is shaped to resemble a blade tip” in pg. 4 lines 19-20. Jensen also teaches that “Since the blade tip module is configured to overlap the truncated tip of the blade, this protects the junction between the two components from erosion due to weathering” in pg. 2 lines 24-26. This disclosure from Jensen establishes that their lightning tip receptor was known in the art before the effective filing date of the instant invention.
	Since Jensen establishes that their lightning tip receptor arrangement was known in the art before the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to have modified the blade of Hansen by substituting the lightning tip receptor arrangement of Hansen for the lightning tip receptor arrangement disclosed by Jensen to obtain the benefit of a tip arrangement that is ‘more robust and better protects the junction between the tip receptor and the blade from erosion due to weathering’ as taught by Jensen.

Regarding Claim 2, the combination of Hansen and Jensen comprises the blade according to claim 1, wherein the at least one elongated and flat lightning receptor (76 fig. 5 of Hansen) is or comprises a band or a plate or a stripe (see conductive band 76 fig. 5 of Hansen).  
[AltContent: textbox (76a)]
    PNG
    media_image1.png
    350
    302
    media_image1.png
    Greyscale

Regarding Claim 4, the combination of Hansen and Jensen comprises the blade according to claim 1, wherein the lightning protection arrangement comprises at least two elongated and flat lightning receptors (see the inboard conductive band 76 and outboard conductive band 76a in annotated Hansen fig. 5 above, note that para. 9, 10, and 21 of Hansen discloses at least one conductive band 76)  each extending at least partially from the trailing edge towards the leading edge (each band 76 is shown to extend from the trailing edge towards the leading edge in fig. 5 of Hansen, as shown in detail in Fig 6) of the blade (10 fig. 5 of Hansen), wherein at least two of the at least two elongated and flat lightning receptors (see inboard and outboard bands 76 in fig. 5 of Hansen) are arranged on opposite sides of the blade (10 fig. 5; the both the inboard and outboard band each cover both the pressure side and the suction side, thus it may be said that the inboard band 76 is arranged on the pressure side with the outboard band 76 being arranged on the suction side in fig. 5 of Hansen; can be interpreted as vise-versa as well).  

Regarding Claim 5, the combination of Hansen and Jensen comprises the blade according to claim 1, wherein the at least one elongated and flat lightning receptor (see band 76 fig. 5 of Hansen) extends from the trailing edge to the leading edge at a front side of the blade and, subsequently, from the leading edge to the trailing edge at a rear side of the blade (the band 76 is shown to encircle the entire circumference of the blade 10, as shown in fig. 5 and fig. 6 of Hansen, and thus satisfies this limitation).  

Regarding Claim 8, the combination of Hansen and Jensen comprises the blade according to claim 1 wherein the at least one electrically conductive lightning conductor protruding from the outer surface of the blade (see tip module 20 which protrudes from outer surface 51 of blade 12 in fig. 5 of Jensen, as used to modify Hansen) is electrically connected with the discharging conductor by the conductive block (see metallic attachment plate 28 which is analogous to a block in fig. 2a of Jensen, as used to modify Hansen; plate 28 shown to electrically connect the tip module 20 with the down conductor 24 in fig. 2 of Jensen).  

Regarding Claim 11, the combination of Hansen and Jensen comprises the blade according to claim 1, wherein the at least one elongated and flat lightning receptor is laminated into the blade (“the conductive band 76, the band may be formed integrally with blade components, e.g. applied as part of a layup procedure in a blade mould” para. 88 of Hansen).  

Regarding Claim 13, the combination of Hansen and Jensen comprises a wind turbine (wind turbine 2 fig. 1 of Hansen) comprising at least one blade according to claim 1 (see rejection of claim 1 above).  

Regarding Claim 16, the combination of Hansen and Jensen comprises the blade according to claim 1, wherein the carbon fiber reinforced blade element is a load carrying element (the root section of wind turbine blade in fig. 2 of Hansen are load carrying elements which are attached to the hub of a wind turbine and support the remaining portion of the wind turbine blade).

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hansen and Jensen, as applied above to claim 1, in view of US 2019/0195203, herein referenced as Fujioka.
	Regarding Claim 12, the combination of Hansen and Jensen comprises the blade according to claim 1, but fails to teach wherein the at least one elongated and flat lightning receptor is covered by a layer.
	Fujioka are analogous art in that both relate to the field of endeavor of wind turbine blades.
Fujioka teaches the “[wind turbine] blade comprises an outer blade layer representing the outermost layer of the blade. The outer blade layer can preferably be a glass laminate layer or only a thin protective layer such as a thin glass fleece layer. Preferably, the metal foil is only covered by the outer blade layer in the outer radial direction of the blade. Furthermore, the first metallic lightning receptor preferably is also covered only by the outer blade layer in the radial outer direction of the blade” para. 26. Fujioka teaches that the outer blade layer protects these components “from environmental influences such [as] corrosion, physical damage, such as gas. At the same time, the protective layer is sufficiently thin so that the metallic lightning receptor and the metal foil can still function as direction lightning receptors” in para. 26.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the wind turbine blade 10 and conductive band 76 from Hansen, as modified above with Jensen, to be covered by an outermost thin protective layer made of a thin glass fleece layer as disclosed by Fujioka so as to protective the blade and its lightning protection components from environmental influences as taught by Fujioka.
  
Regarding Claim 15, the combination of Hansen, Jensen and Fujioka comprises the blade according to claim 12, wherein the layer is a glass fiber layer (“a thin protective layer such as a thin glass fleece layer” para. 26 of Fujioka, as used to modify the combination of Hansen and Jensen above).  

Claim(s) 1, 6, 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/048535A1, herein referenced as Tilsted, in view of EP2930352A1, herein referenced as Hellwig, in further view of US 2014/0348654, herein referenced as Klein.
Regarding Claim 1, Tilsted recites a blade for a wind turbine (wind turbine blade 12 fig. 4) comprising:
	at least one blade component (see first base 52, i.e. flange, in fig. 5B), wherein at least one section of the blade component (a portion of the first base 52 fig. 5b which faces towards the tip end of blade 12 in fig. 4) facing the blade tip (40 fig. 4) is a carbon fiber reinforced blade element (“Each base as well as each connecting element may be made from a composite material such as a fiber reinforced polymer, which is a composite material made of a polymer matrix reinforced with fibers. The fibers may be glass, carbon” pg. 4 lines 31-33; this disclosure supports the first base 52 fig. 5B being a carbon fiber reinforced blade element). 
	Tilsted discloses that “The shear web is to be a continuous element extending over a major part of the span of the blade” in pg. 4 lines 11-12 and that ‘a major part of the span of the wind turbine blade may be 50% of the length from a tip end of the blade to the hub end of the blade’ in pg. 5 lines 6-8; the first base 52 being part of the shear web assembly. 
	However, Tilsted fails to anticipate the wind turbine blade having a lightning protection arrangement with a discharging conductor extending along the blade to discharge an electric current caused by a lightning striking into the blade, wherein the lightning protection arrangement includes:
	at least one, electrically conductive, elongated and flat lightning receptor which is electrically connected with the discharging conductor, wherein the at least one elongated and flat lightning receptor is arranged at or near the outer surface of the blade and located between the carbon fiber reinforced element and the blade tip, spaced apart from the carbon fiber reinforced blade element to prevent flash-over, and 
	at least one electrically conductive lightning conductor protruding from the outer surface of the blade, wherein the at least one electrically conductive lightning conductor is located at or near the blade tip and is electrically connected with the discharging conductor.

Tilsted and Hellwig are analogous art in that both relate to the field of endeavor of wind turbine blades.
Hellwig teaches a wind turbine blade (10 fig. 1) comprising a lightning protection arrangement (“a large-scale design of the potential equalization rail allows it to be used as a lightning receptor” para. 14) with a discharging conductor (see lightning protection conductor 28 fig. 1 and fig. 7) extending along the blade (“a lightning protection conductor 26 or 28 is arranged, which extends in the longitudinal direction of the rotor blade from a blade root, not shown, to the area of a blade tip” para. 41) to discharge an electric current caused by a lightning striking into the blade (the conductors 26 and 28 extend longitudinally along the blade to direct a lightning current towards the blade root and then to ground), wherein the lightning protection arrangement includes:
	at least one, electrically conductive, elongated and flat lightning receptor (see equipotential bonding rail 34 fig. 1-2; “allows [the potential equalization rail] to be used as a lightning receptor” para. 14) which is electrically connected with the discharging conductor (see electrical connection piece 30 which forms the connection between conductor 28 and rail 34 in fig. 7), wherein the at least one elongated and flat lightning receptor is arranged at or near the outer surface of the blade (rail 34 is shown to be arranged on the outer surface of the blade 10 in fig. 1), and 
	at least one electrically conductive lightning conductor (see tolerance compensation disc 52 which is shown to form part of the conducting path for current from the rail 34 to the conductor 28 in fig. 7; “the tolerance compensation disc can lead to the lower end of the through hole and provide an electrical contact surface at the level of the surface of the wind turbine rotor blade” para. 23) protruding from the outer surface of the blade (disc 52 is shown to protrude outward from layer 76 in fig. 7 which forms the external surface of blade 10), wherein the at least one electrically conductive lightning conductor (disc 52 fig. 7) and is electrically connected with the discharging conductor (conductor 28 fig. 7; shown to be in electrical connection with 52).
Hellwig further teaches that their arrangement has a potential equalization effect which removes the ‘danger of large potential differences between different electrically conductive elements, which can lead to flash over and thus to damage or destruction of the wind turbine blade’ in para. 2, and that “it is known to use a lightning protection device to protect wind turbine rotor blades from damage caused by a lightning strike” in para. 2. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the wind turbine blade of Tilsted with the lightning protection arrangement from Hellwig since ‘it is known to use a lightning protection device to protect wind turbine blades from lightning damage and Hellwig’s lightning protection system has a potential equalization effect which would remove the potential of flash over between two conductors of a wind turbine blade’ as taught by Hellwig.
While Hellwig, as used to modify Tilsted above, discloses that “a lightning protection receptor is usually placed in the area of the blade tip” but fails to provide further specifics as to where the equipotential rail is located along the blade. Therefore, the combination of Tilsted in view of Hansen fails to teach [wherein the at least one elongated and flat lightning receptor] located between the carbon fiber reinforced element and the blade tip, spaced apart from the carbon fiber reinforced blade element to prevent flash-over, [and] wherein the at least one electrically conductive lightning conductor is located at or near the blade tip.

Klein is considered analogous art since it relates to the field of endeavor of wind turbine blades. 
Klein teaches that “Most frequently, the lightning strikes in the region of the rotor blade tip when the rotor blade is pointing upwards at an angle or straight. In order to prevent destruction of the rotor blade by the lightning strike, it has long been known to arrange a lightning receptor in the region of the rotor blade tip and to connect it to a lightning conductor” in para. 3 and that ‘all of the lightning receptors provided are can be provided at a distance of 10% or less of the length away from the rotor blade tip. Experience tells us that a lightning strike is particularly frequent in these regions of the rotor blade which are close to the rotor blade tip and providing additional lightning receptors at this location on the rotor blade is particularly important’ in para. 36.	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the location of the equipotential bonding rail 34 (a receptor as disclosed in para. 14 of Hellwig) and its associated components shown in fig. 7 from Hellwig, in the combination of Tilsted and Hellwig above, to be arranged at a distance 10% or less of the length away from the rotor blade tip as disclosed by Klein since ‘a lightning strike is particularly frequent in this region of the rotor blade which is close the rotor blade tip’ as taught by Klein.
The combination of Tilsted and Hellwig as modified by Klein comprises  wherein the at least one elongated and flat lightning receptor is located between the carbon fiber reinforced element and the blade tip (the rail 34 in the combination above is modified to be within 10% from the blade tip, the base element 52 in fig. 5b of Tilsted would only along 50% of the blade span as noted on pg. 4 lines 11-12 and pg. 5 lines 6-8 of Tilsted; further, the cross-section at AA’ in fig. 5A, which is 10% span from the tip, has no base element), spaced apart from the carbon fiber reinforced blade element to prevent flash-over (since the base element 52 of the shear web in fig. 5b of Tilsted would only extend along 50% of the blade span, as supported in pg. 4 lines 11-12 and in pg. 5 lines 6-8 of Tilsted, the potential equalization rail that is disposed within 10% span from the blade tip in the combination above would be sufficiently spaced from the base element 52 fig. 5B of Tilsted due to dimensions of these components; a shear web which extends along only 50% of the blade span would be sufficiently spaced away from the outermost 10% of the wind turbine blade), [and] wherein the at least one electrically conductive lightning conductor is located at or near the blade tip (see modification of Klein which modifies the rail of Hellwig, as used to modify Tilsted, to be disposed near the blade tip of the wind turbine blade).

Regarding Claim 6, the combination of Tilsted, Hellwig and Klein comprises the blade according to claim 1, wherein the at least one elongated and flat lightning receptor is electrically connected with the discharging conductor by a conductive block of the lightning protection arrangement located inside the blade (rail 34 is shown to be electrically connected to conductor 28 via the connecting piece 32, which is analogous to a block as it is a cylindrical solid metal body, in fig. 7 of Hellwig, used to modify Tilsted above).  

Regarding Claim 9, the combination of Tilsted, Hellwig and Klein comprises the blade according to claim 1 wherein the at least one elongated and flat lightning receptor and/or the at least one lightning conductor protruding from the outer surface of the blade is attached to the conductive block (the rail 34 and the tolerance compensation disk 52 is shown to be attached to the connecting piece 32 via the threaded bolt 60 in fig. 7 of Hellwig, as used to modify Tilsted above; the connecting piece 32 being analogous to a conductive block).  

Regarding Claim 10, the combination of Tilsted, Hellwig and Klein comprises the blade according to claim 9, wherein the at least one elongated and flat lightning receptor and the at least one lightning conductor protruding from the outer surface of the blade are attached to the conductive block by a common attachment device (both the rail 34 and the tolerance compensation disk 52 is shown to be attached to the connecting piece 32 via the threaded bolt 60 in fig. 7 of Hellwig, as used to modify Tilsted above).  

Regarding Claim 14, the combination of Tilsted, Hellwig and Klein comprises the blade according to claim 6, wherein the conductive block is a metal block (“connecting piece 32 is a cylindrical, solid metal body” para. 56 of Hellwig, as used to modify Tilsted) of the lightning protection arrangement located inside the blade (connecting piece 32 is shown to be inside the blade 12 in fig. 7 of Hellwig, as used to modify Tilsted).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found which anticipated or rendered obvious the invention of claim 7. The limitation in claim 7 of “wherein the carbon fiber reinforced blade element is a heating element and/or deicing element”, in combination of the limitations of claim 1, renders the claim non-obvious over the prior art of record. Since ice accretion on wind turbine blades tends to form around the leading edge, with outboard sections amassing more since they moves through more air than inboard sections, it would be nonobvious to modify a base reference to also include a carbon fiber reinforced blade element that is a heating/deicing element in view of all the limitations for the invention of claim 7. Limitations such as “[the at least one elongated and flat lightning receptor is] located between the carbon fiber reinforced blade element and the blade tip” and “wherein the at least one elongated and flat lightning receptor is, seen in a direction toward the blade tip, spaced apart from the carbon fiber reinforced blade element to prevent flash-over”.  Since ice collects more towards the outboard portion of the blade and lightning strikes are more common towards the tip end of the blade, it would be nonobvious to modify a base reference such that a flat receptor is between the blade tip and a carbon fiber reinforced blade element that is a heating device while being sufficiently spaced from the carbon fiber reinforced blade element to prevent flash-over. The closest prior art found was EP2930358B1 which discloses a wind turbine blade with a lightning protection arrangement located near the trailing edge region of the blade and also discloses the use of heating element comprising carbon fiber dispensed along the leading edge of the blade, lightning protection arrangement including a plurality of a flat elongated receptors which also act as potential equalization members between two down conductors of the wind turbine blade. However, said references fails to disclose the limitations noted above which make claim 7 novel over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10871150 – US patent grant of prior art Jensen cited above.
US 9689377 – US patent grant of prior art Klein cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745